TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 24, 2021



                                      NO. 03-19-00148-CR


                               Michael Andrew Horn, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
           BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reduce the amount of court costs by

$22.50. The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.